Title: From Alexander Hamilton to ———, [12 September 1778]
From: Hamilton, Alexander
To: 


[White Plains, New York, September 12, 1778]
Sir,
Mr. Chouin the French Gentleman who lives at Head Quarters informs he has heard you had a bear-skin, which you would part with; and requests me to inquire if it is so. I told him I thought it very improbable you should have any but what you wanted for your own use; but for his satisfaction would inquire how the matter stands.
I am Sir   Yr most Obed ser
A Hamilton
Sepr. 12th.

